Citation Nr: 1816274	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  10-43 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for migraines prior to July 12, 2017, and in excess of 30 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for major depressive disorder prior to February 2, 2016, in excess of 50 percent prior to June 27, 2017, and in excess of 70 percent thereafter.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and D.T.


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to May 2004.  This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing via videoconference before the undersigned in September 2016.  This case was before the Board in April 2017.  

During the pendency of the appeal, in an October 2017 rating decision, the AOJ awarded the Veteran a 70 percent evaluation for her major depressive disorder, effective June 27, 2017 and a 30 percent evaluation for her migraine headaches, effective July 12, 2017.  The Board has recharacterized the issues on appeal in order to comport with those awards of benefits.  


FINDINGS OF FACT

1.  Throughout the appeal period, the symptoms associated with the Veteran's major depressive disorder resulted in no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

2.  Throughout the appeal period, the Veteran's headaches are shown to be more closely approximate to characteristic prostrating attacks occurring on an average once a month over last several months.  



CONCLUSIONS OF LAW

1.  The criteria for establishing a 70 percent evaluation, but no higher, throughout the appeal period for the Veteran's major depressive disorder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for establishing a 30 percent evaluation, but no higher, throughout the appeal period for the Veteran's migraines have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (a) (2017).

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

In the April 2017 remand, the Board directed the RO to obtain authorizations from the Veteran in order to attempt to obtain private treatment records regarding her major depressive disorder from Dr. B.M. and Dr. D.M.  In April 2017, the RO sent the Veteran authorization forms for the identified private treatment records, in substantial compliance with the Board's directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, the Veteran did not return completed authorization forms.  A claimant's cooperation is essential to the development of any claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  Given the Veteran's lack of cooperation in order to obtain her outstanding private treatment records, the Board finds that the duty to assist has been satisfied.  

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. 
§ 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Major Depressive Disorder

The Veteran was awarded service connection for major depressive disorder from December 29, 2006.  The Veteran's major depressive disorder has been evaluated as 10 percent disabling from December 29, 2006 to February 1, 2016, 50 percent disabling from February 2, 2016 to June 26, 2017, and 70 percent disabling thereafter.  Those evaluations are assigned under Diagnostic Code 9411.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Diagnostic Code 9411 (2017).

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  See Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id.

The Board is mindful that the lists of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002). On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

At the September 2016 Board hearing, the Veteran testified that her psychiatric symptoms caused stress at work, and she did not have the best relationship with her supervisor.  Additionally, she testified that she stayed inside most of the time, sometimes neglected her personal hygiene, and had trouble remembering appointments.  

Turning to the clinical evidence, the Veteran underwent a VA psychiatric examination in May 2010.  The Veteran reported chronic depressed mood and that she easily becomes tearful, but that she had no history of suicide attempts or violence/assaultiveness.  Additionally, while she reported she enjoyed her work, she also reported she had issues socializing with her coworkers and that she worried a lot about her job.  Further, she reported chronic mild to moderate anxiety, although she did not endorse symptoms consistent with panic attacks.  She reported taking Zoloft for her depression for the past five years.  On examination, the Veteran was clean, neatly groomed, and appropriately dressed with normal speech and psychomotor activity.  The examiner noted her affect was constricted and her mood depressed, but her attention, thought process, thought content, judgment, and insight were all within normal limits.  The examiner also noted the Veteran had chronic sleep impairment that interfered with her daily activities.  In conclusion, the examiner opined that the Veteran's symptoms of depressed mood, anhedonia, social withdrawal, and sleep disruption decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

In September 2012, the Veteran reported poor sleep, ruminations, poor energy, decreased appetite, and social isolation, but denied guilt, worthlessness, hopelessness, suicidal or homicidal ideations, and hallucinations/paranoia.  In October 2012, the Veteran reported anxiety, depression, lack of motivation, and difficulty sleeping, but denied any suicidal ideations.  On examination, her appearance, eye contact, psychomotor activity, speech, behavior, affect, and thought content were all normal, and the examiner noted no cognitive impairment.  In November 2012, the Veteran reported her medication helped to alleviate her depression.  On examination, the examiner noted the Veteran was adequately groomed, her speech was normal, she denied any suicidal intent or plan, and she reported no hallucinations.  

In April 2013, the Veteran reported a depressed mood, appetite changes, and nightmares.  On examination, the examiner noted the Veteran made poor eye contact and had a constricted affect, but had a normal appearance, cooperative behavior, an intact memory, good concentration, normal speech, and normal thought content and processes.  In May 2013, the Veteran's physician noted she seemed to be making some progress marked by a reduction in stress and depression, and that the Veteran denied any suicidal ideations or hallucinations.  

The Veteran underwent a second VA psychiatric examination in August 2013.  The Veteran reported symptoms of depressed mood, insomnia, anxiety, panic attacks, irritability, anger outbursts, sexual dysfunction, emotional detachment from people, and a lack of interest in leisure activities.  The examiner noted the Veteran's panic attacks occurred weekly or less often, and that the Veteran's symptoms also  included mild memory loss, a flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner opined the Veteran's psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity.  

In May 2014, the Veteran reported inadequate sleep, low energy and motivation, and a depressed mood.  However, her speech was clear and coherent, her thinking organized and linear, her memory intact, and her cognitive functioning was within normal limits.  Additionally, she denied any harmful ideations.  In July 2014, the Veteran denied any suicidal ideations, irritability, nightmares, flashbacks, or hallucinations.  She reported depression and anxiety, as well as problems with sleep.  On examination, her eye contact, speech, and appearance were all normal.  

In November 2014, the Veteran reported a high level of depression and anger due to problems at work with her rheumatoid arthritis.  On examination, the Veteran was well-groomed, calm, and cooperative, and her memory, thinking, and speech were intact.  The examiner noted her affect was restricted and her mood was depressed.  The Veteran denied any destructive or harmful ideations.  In September 2015, the Veteran denied any suicidal ideations or hallucinations, and reported she slept about five hours a night.  

The Veteran underwent a third VA psychiatric examination in February 2016.  The Veteran reported she no longer socialized and engaged in limited activities due to her depression.  She reported a depressed mood and anhedonia, and the examiner noted her condition appeared to have worsened over the past year.  The examiner noted the Veteran's symptoms included a flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined the Veteran's psychiatric symptoms caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

In May 2016, the Veteran had a positive depression screen, but denied any suicidal or homicidal ideations, as well as any auditory or visual hallucinations.  She reported some sleep and appetite impairment, but on examination, she was oriented, made direct eye contact, had clear and relevant speech, and was well-groomed and dressed appropriately for the weather.  In September 2016, the Veteran's private psychiatrist stated the Veteran continued to need intensive outpatient treatment as she exhibited symptoms of an emotional disorder that interfered with day to day functioning, as well as had an adverse effect on her work performance and relationships with others.  However, in October 2016, the private physician stated the Veteran's condition had improved, and she could return to work without any restrictions or limitations.  

The Veteran underwent a fourth VA psychiatric examination in June 2017.  The Veteran reported she continued to be employed full-time as an administrative support assistance, but that she was having difficulty interacting with her coworkers and boss.  The examiner noted her psychiatric symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and impaired impulse control.  On examination, the Veteran was appropriately dressed and groomed, and the examiner noted she was cooperative.  She denied any suicidal or homicidal thoughts, as well as any feelings of paranoia or hallucinations.  She did not endorse symptoms of pain but described periods of crying, frustration, anger, and irritability.  She reported difficulties attaining and maintaining sleep, as well as nightmares an average of three nights per week, and her mental status examination revealed some concentration and memory impairment.  The examiner opined the Veteran's psychiatric symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  

Based on the foregoing evidence, the Board finds that a 70 percent evaluation, but not higher, is warranted throughout the appeal period.

The Board notes that currently, the basis of the award of 70 percent is the June 2017 VA examination; however, in review of the noted symptoms in that examination and the evidence of record prior to that time, particularly the VA treatment records and the May 2010, August 2013 and February 2016 examination reports, the Board cannot find any significant discernable difference in symptomatology described during those periods of time.  Specifically, the Veteran began reporting a depressed mood, anxiety, chronic sleep impairment, disturbances of motivation, difficulty in establishing and maintaining effective work and social relationships, particularly with her coworkers, and some difficulty in adapting to the stressful circumstances of her job as early as her first VA psychiatric examination in May 2010.  Subsequent to that examination, the Veteran still reported poor sleep, decreased energy, social isolation, lack of motivation, irritability/anger outbursts, mild memory loss, and continued anxiety with panic attacks.  Thus, all these symptoms were reported by the Veteran prior to her June 2017 VA examination.  See Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (holding that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date").

However, a 100 percent evaluation is not warranted at any point during the appeal, as the evidence does not show that the Veteran's major depressive disorder manifested in total occupational and social impairment at any point during the appeal period.  While the Veteran did report impairment in concentration and memory, the evidence does not show that the Veteran had symptoms as severe as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The Veteran was also fully oriented and appropriately groomed at all medical appointments during the appeal period.  Further, the Veteran has remained employed full-time throughout the entire appeal period despite her psychiatric symptoms.  

Thus, the Board must find that an evaluation higher than 70 percent is not warranted for the Veteran's major depressive disorder.  Accordingly, the Board finds that a 70 percent evaluation, but no higher, for the Veteran's major depressive disorder is warranted throughout the entire appeal period.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

Migraines

The Veteran's migraines have been evaluated as 10 percent disabling prior to July 12, 2017 and 30 percent disabling thereafter.  Those evaluations have been assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Under Diagnostic Code 8100, a rating of 10 percent is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A rating of 30 percent is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  Lastly, a rating of 50 percent is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).  The Board notes that a 50 percent evaluation is the highest evaluation assignable under the Rating Schedule for migraine headaches.  

At the September 2016 Board hearing, the Veteran testified she experienced several migraine headaches a week and each episode lasted up to six hours.  She testified that she takes medication for her migraines two times per day, but that the medication does not have any significant side effects.  

Turning to the clinical evidence, in February 2006, the Veteran reported her migraines occurred twice per month, caused light sensitivity and that during a headache, she had to go to sleep.  

The Veteran underwent a VA examination in September 2007.  The Veteran reported headaches approximately five times per week, and that each attack lasted for seven hours.  She stated that when the attacks occurred, it was hard to open her eyes, focus, or read, and her symptoms included pain in the center of her forehead and behind her eyes, as well as photophobia and nausea.  She reported that when these attacks occurred, she was still able to go to work with medication, but she was not productive.  The examiner noted the Veteran's neurological examination was objectively normal.  

In a December 2008 statement, the Veteran indicated her migraines occurred multiple times per month, that they were totally prostrating, and they left her unable to function properly or be productive.  Additionally, in a December 2008 VA treatment note, the Veteran reported her headaches occurred approximately three times per week and her symptoms included pain and nausea.  The physician noted there were no neurological abnormalities.  

The Veteran underwent a second VA examination in May 2010.  The Veteran reported she experienced migraine headaches two to three times per month that lasted for hours, but that she did not have any symptoms of nausea or vomiting.  The examiner noted the Veteran's headache attacks were not prostrating, and there were no significant effects on the Veteran's usual occupation or her usual daily activities.  A neurological examination was completely normal.  

The Veteran underwent a third VA examination in August 2013.  The Veteran reported frontal and bilateral headaches, which were increased by noise and light.  She indicated her symptoms remained the same, to include pain on both sides of her head and nausea.  The examiner noted the duration of the Veteran's typical head pain was less than one day, and that she did not experience characteristic prostrating attacks of migraine headaches.  Further, the examiner opined the Veteran's headache condition would not impact her ability to work.  

The Veteran underwent a fourth VA examination in March 2016.  The Veteran reported she experienced migraines about three to four times per week, and that her headaches were mild to moderate with throbbing pain to the right side of her head.  She indicated these headaches lasted up to six hours.  She also reported symptoms of nausea, blurred vision, and sensitivity to light and darkness.  Additionally, the Veteran indicated that while she was employed full-time, she had to miss one day of work every other month due to her headaches.  The examiner noted the Veteran's symptoms included pulsating and throbbing head pain that worsened with physical activity, as well as nausea, changes in vision, and head pain that typically lasted less 
than one day.  Further, the examiner noted the Veteran had characteristic prostrating attacks of migraine pain once every two months, but did not have very prostrating 
and prolonged attacks productive of severe economic inadaptability.  Lastly, she opined the Veteran's headache condition did not impact her ability to work.  

In October 2016, the Veteran reported migraine headache episodes that lasted between four and six days, with intermittent, throbbing pain.  She reported the episodes were made worse by exertion, light and noise, and she experienced visual changes and nausea.  

The Veteran underwent a fifth VA examination in July 2017.  The Veteran reported she experienced migraine headaches about three times per week, and that she had to call in sick to work.  The examiner noted the Veteran's symptoms included constant, pulsating and throbbing head pain on both sides of her head that worsened with physical activity.  Additionally, the examiner noted the Veteran experienced nausea, sensitivity to light and sound, changes in vision, and typical head pain that lasted for less than one day.  She indicated the Veteran experienced characteristic prostrating attacks of migraines once every month, but did not experience very prostrating and prolonged attacks productive of severe economic inadaptability.  Lastly, the examiner opined the Veteran's headache condition would impact her ability to work, as she reported having to leave work due to her migraines, and that she falls behind due to not being able to work on a computer when her headaches occurred.  

Based on the foregoing evidence, the Board finds that a 30 percent evaluation, but no higher, for the Veteran's migraine headaches is warranted throughout the appeal period.  

The Board notes that currently, the basis of the award of 30 percent is the July 2017 VA examination; however, in review of the noted symptoms in that examination and the evidence of record prior to that time, particularly the VA treatment records and the September 2007, May 2010, August 2013, and March 2016 examination reports, the Board cannot find any discernable difference in symptomatology described during those periods of time.  Specifically, the Veteran reported she experienced migraine headaches multiple times per month that lasted up to seven hours, and that her symptoms included an inability to focus, pain, photophobia, nausea, and blurred vision, prior to the July 2017 VA examination.  See Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (holding that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date").  

However, a 50 percent evaluation is not warranted at any point during the appeal, as the evidence does not show that the Veteran experienced migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In fact, the August 2013 and July 2017 VA examiners specifically opined the Veteran's headaches were not productive of severe economic inadaptability.  Further, while the Veteran reported she had to miss some work due to her migraines, the evidence shows she remained employed full-time throughout the entire appeal period.  

Thus, the Board must find that an evaluation higher than 30 percent is not warranted for the Veteran's migraines.  Accordingly, the Board finds that a 30 percent evaluation, but no higher, for the Veteran's migraines is warranted throughout the entire appeal period.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100.  


In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107 (b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A 70 percent evaluation, but no higher, throughout the appeal period for the Veteran's major depressive disorder is granted.  

A 30 percent evaluation, but no higher, throughout the appeal period for the Veteran's migraines is granted.  





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


